Citation Nr: 0117384	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to apportionment of the veteran's nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 determination 
by the Pittsburgh, Pennsylvania RO.

The Board notes that the procedural requirements pertaining 
to simultaneously contested claims have not been met in that 
the veteran was not provided a copy of the appellant's 
substantive appeal and the statement of the case.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2000).  However, in light of the Board's disposition 
of the appellant's appeal, the Board finds that the failure 
to comply with the requirements for contested claims has not 
prejudiced the veteran's case, and that the Board may proceed 
with a decision on this issue on appeal without additional 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1994).


FINDINGS OF FACT

1.  The appellant is the legal spouse of the veteran and they 
have been living separate and apart for several years.

2.  The veteran does not provide financial support to the 
appellant, but financial hardship is not currently shown to 
exist on her part.

3.  Apportionment of the veteran's pension for the benefit of 
the appellant would cause financial hardship to the veteran.



CONCLUSION OF LAW

An apportionment of the veteran's nonservice-connected 
pension benefits for the benefit of the appellant is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5107(b), 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been in receipt of 
VA nonservice-connected pension benefits since November 1996.  
He has multiple disabilities, including arteriosclerotic 
heart disease with coronary artery disease and hypertension, 
chronic obstructive pulmonary disease, ulcer and reflux 
esophagitis.  His disabilities have been found to warrant a 
combined nonservice-connected evaluation of 70 percent.

The veteran and the appellant were married in August 1997.  
Effective September 1997, the appellant was added as the 
veteran's dependent and his pension award was increased.

In October 1998, the appellant filed a claim requesting 
apportionment of the veteran's pension benefits.  She stated 
that the veteran had moved out in August 1998 and left her 
with all the bills.  She indicated that she had filed for 
spousal support in the Commonwealth of Pennsylvania.

In November 1998, the veteran requested that his wife be 
removed from his pension award because they were separated 
and she was no longer his dependent.

A December 1998 Order from the Domestic Relations Section of 
the Court of Common Pleas notes that, based on the veteran's 
monthly income of $945 and the appellant's monthly income of 
$743.03, the veteran was ordered to pay the appellant $86 a 
month in spousal support.

In January 1999, the RO retroactively reduced the veteran's 
pension, effective November 1, 1998, to remove the appellant 
as the veteran's dependent.

A May 1999 letter from the Domestic Relations Section notes 
that the veteran was listed in contempt of court for his 
failure to remit support payments for March and April 1999.

In May 1999, the appellant submitted a statement, wherein she 
reported that she had $879 in the bank.  She reported earning 
$6.80 per hour, working 24 hours a week, for a monthly income 
of $652.80.  She reported expenses of $740-$790, to include: 
$345 for rent; $23 for telephone; $25 for electricity; $150-
$200 for food; $100 for clothing; $40 for gas; and $57 for 
automobile insurance.  Her debts included a monthly car 
payment of $177.43.  She also reported that she had no 
medical insurance.

In June 1999, the veteran submitted a Financial Status Report 
(FSR) wherein he reported monthly expenses of $730, to 
include: $250 in rent or mortgage; $250 in food; $50 in 
utilities and heat; $86 in spousal support; and $100 in 
miscellaneous expenses.  He had no cash in the bank; his 
assets consisted of a 1987 Chevy Cavalier.  His debts totaled 
$800 in credit card debt at Sears.  Also in June 1999, the 
veteran submitted an earnings report, wherein he reported 
monthly income of $731 in VA pension.

A September 1999 Order from the Domestic Relations Section of 
the Court of Common Pleas terminated the December 1998 Income 
Attachment Order in the amount of $86.

In a statement received by the RO in January 2000, the 
appellant indicated that she had dropped her claim for 
spousal support in the Commonwealth of Pennsylvania.  In 
addition, she stated that she earned $6 an hour and worked 40 
hours a week, for a monthly income of $960.  She reported 
that her monthly expenses included $312 for rent, which 
included "everything except phone and cable."  She further 
reported that she sold her car and bought an older (10-year-
old) car, thereby reducing her monthly car payment to $66.88.  
In addition, she indicated that her monthly car insurance 
payment was $35.77.  The appellant reported additional 
monthly expenses of food, gas and car repairs.   In a 
statement received by the RO later that month, the appellant 
stated that she had only worked 30 hours the week before and 
35 hours that week.  

Applicable law and regulations provide generally that VA 
pension benefits may be apportioned on behalf of a spouse not 
residing with the veteran if the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307(b) (West 1991); 38 C.F.R. §§ 3.450, 3.452 
(2000).  Without regard to any other provision regarding 
apportionment where hardship is shown to exist, pension 
benefits may be apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  In determining the 
basis for special apportionment, consideration will be given 
to such factors as the amount of VA benefits payable, other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed, and special needs of 
the veteran, his dependents, and the apportionment claimants.  
Id.  However, there are a number of restrictions on the right 
to apportionment as set forth under the regulations.  
Applicable here is the section that states that "[w]here the 
total benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee."  38 
C.F.R. § 3.458(a).

Having considered the facts of this case and the applicable 
regulations, the Board finds that an apportionment of the 
veteran's pension benefits is not warranted.  First, the 
appellant has not demonstrated to the Board's satisfaction 
that she is currently experiencing a true hardship in the 
absence of support from her estranged husband.  It is 
significant to note that the appellant is currently meeting 
her financial obligations for her basic living needs with her 
current income.  Specifically, according to the information 
submitted by the appellant in January 2000, her monthly 
income was between $720 and $960, depending on the amount of 
hours she worked.  Her monthly expenses for rent (including 
utilities), car payment and car insurance totaled $414.65.  
Even when adding monthly expenses of $23 for phone, $200 for 
food and $40 for gas (as reported by the appellant in May 
1999), the appellant's expenses still only total $677.65.  As 
such, she does not have a negative balance of monthly income 
to expenses to show the presence of financial hardship.  
There is no additional evidence to suggest that the appellant 
is currently experiencing financial hardship or is unable to 
manage her own affairs without assistance such to support the 
extraordinary relief requested.  The appellant has stated 
that the veteran was not paying his court-ordered spousal 
support.  With this said, it is important to note that it is 
not VA's responsibility to enforce state support orders.  The 
appropriate remedy is to address the matter with the proper 
state authorities.  At any rate, as noted above, it appears 
that the Order for the payment of spousal support has been 
terminated.

Furthermore, it would appear that apportionment of any of the 
veteran's VA pension benefits would create undue hardship for 
him.  Even after eliminating the veteran's monthly spousal 
support payment, his monthly expenses fall just below his 
monthly income.  He has also reported credit card debt.  The 
record shows that his pension benefits do not presently 
include an additional allowance for any dependents given his 
estranged status with his wife, the appellant.  Hence, the 
total amount of his pension benefits is intended to provide 
for his special needs and for no others.  If the veteran's 
wife were to be added to the veteran's pension award, her 
income would become part of the veteran's countable income, 
thereby significantly reducing the amount of his monthly 
pension award.  Thus, to apportion his VA compensation 
benefits would cause the veteran undue hardship.  The Board 
notes that the law does not permit apportionment of VA 
benefits when either the equities are such that apportionment 
would cause undue hardship to the veteran or the total 
benefits payable to the disabled person would not permit 
payment of reasonable amount to the apportionee.  As such is 
the case here, the Board thus concludes that entitlement to 
apportionment of VA pension benefits is not warranted.  

Finally, the Board notes that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the January 2000 
Statement of the Case issued during the pendency of the 
appeal, the appellant was given notice of the evidence 
necessary to substantiate the claim.  Furthermore, the 
appellant has had the opportunity to testify at a hearing and 
there is no indication that there is additional, existing 
evidence outstanding that is necessary for adjudication of 
the issue on appeal.


ORDER

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits for the benefit of the appellant 
is denied



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

